Citation Nr: 0027263	
Decision Date: 10/13/00    Archive Date: 10/19/00	

DOCKET NO.  99-11 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Waiver of recovery of an overpayment of pension benefits in 
the amount of $2,511.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from March 1948 to March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 waiver decision 
issued by the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office Committee on Waivers and 
Compromises (RO) which denied waiver of all or any part of 
the overpayment at issue in this case. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran had been in receipt of Section 306 pension 
benefits since 1972 when the RO, in November 1997, proposed 
to terminate this pension effective January 1, 1995, because 
evidence had been received showing that his spouse had 
received income in 1994, including more than $20,000 in 
interest income which had not been reported.

3.  In May 1998 the RO terminated the veteran's pension 
retroactive to January 1995 resulting in an overpayment of 
$2,511.

5.  The veteran was at fault in the creation of the 
indebtedness.

6.  VA was not at fault in the creation of the indebtedness.

7.  The veteran's receipt of pension benefits to which he had 
no legal entitlement constitutes an unjust enrichment to the 
extent of the overpayment and the veteran's income and assets 
are shown to be sufficient to permit repayment of the 
overpayment over a reasonable period of time without 
resulting in excessive financial difficulty and without 
compromising his ability to provide for himself and his 
family with the basic necessities of life.


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
amount of $2,511 would not violate the principles of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible.  All of the 
facts have been properly developed and no further assistance 
is necessary to comply with the duty to assist.

Law and Regulation:  Because it has been determined by the RO 
that there was no willful intention on the part of the 
veteran to commit fraud, misrepresent a material fact, or 
exercise bad faith in the creation of the overpayment, it 
must then be determined whether the evidence establishes that 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5203; 38 C.F.R. §§ 1.963, 1.965.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government and, in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all-inclusive:  (1) The fault of the 
debtor, (2) balancing fault between the veteran and VA, 
(3) undue hardship of collection on the debtor, (4) a defeat 
of the purpose of any existing benefit, (5) the unjust 
enrichment of the appellant, and (6) whether the appellant 
changed positions to his detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributes to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the debtor which contributes to the 
creation of the debt constitutes fault.  

Facts:  The veteran was awarded nonservice-connected pension 
effective in August 1972.  He was informed that all income 
from every source must be reported since basic entitlement 
and the actual amount of pension payable was based upon 
consideration of income from other sources.  Historically, 
the veteran was only in receipt of Social Security benefits 
but his spouse had earned income which was excludable from 
consideration of the veteran's entitlement to Section 306 VA 
pension benefits.  The veteran continued to receive pension 
and was required to complete eligibility verification reports 
(EVR) which required that he report all income from every 
source for both he and his spouse since his VA pension was 
based upon the fact that the veteran was married and living 
with his spouse.

On an EVR dated in January 1997 the veteran reported that his 
spouse began to receive a monthly pension as of July 1996.  
In April 1997, the RO notified the veteran that payment of VA 
pension would be suspended because it appeared that total 
countable income exceeded the allowable amount for continued 
receipt of pension.  The veteran responded complaining that 
he and his spouse's total income had actually been reduced.  
The RO subsequently determined, based upon the veteran's EVR 
for calendar year 1996, that he had a combined countable 
income in excess of the allowable amount for continued 
receipt of Section 306 VA pension (in 1996 - $12,877).  While 
the veteran's spouse's wages of $14,000 were properly 
excludable from countable income, she had commenced receipt 
of retirement benefits which were includable in countable 
income effective January 1, 1997.

Additionally, subsequent income verification matching 
investigation revealed that the veteran's spouse had received 
$1,289 from May Department Store and a combined interest 
income of almost $20,933 from Employment Development 
Department, Ford Motor Company, and the Delaware Management 
Trust Company in 1994.  This notification proposed to 
terminate pension effective the end of the 1994 year in which 
countable total income exceeded the amount allowable for 
continued payment of Section 306 pension benefits (January 1, 
1995).  This notice was provided to the veteran in November 
1997 and gave him 60 days to submit any evidence or argument 
in response to the information contained in the notification 
letter.  The veteran did not respond or offer any explanation 
about this undeclared income from 1994 and, in May 1998, the 
RO terminated the veteran's pension effective January 1, 
1995, thereby creating the overpayment at issue in this case 
of $2,511 reflecting the veteran's past receipt of VA pension 
benefits at $93 per month for 27 months after the effective 
date of retroactive termination of January 1, 1995.  

In July 1998, the veteran submitted a request for waiver of 
the overpayment.  He argued that if he and his spouse were 
receiving too much money at the time then the RO should have 
terminated pension much earlier.  He said that if there was a 
discrepancy in the amounts paid, it was not due to anything 
he did or did not do.  However, he offered no explanation or 
discussion with respect to the RO's notification that his 
spouse had received interest income in 1994 of almost 
$21,000, which had not previously been reported.  He also 
submitted a financial status report indicating that he and 
his spouse still had annual income in excess of $27,000 and 
which indicated that there was $720 left over each month 
after payment of all outstanding expenses.  

In September 1998, the RO issued a waiver decision which 
found no evidence of fraud, misrepresentation or bad faith 
but which found the veteran to be at fault in the creation of 
the overpayment by his failure to accurately and timely 
report receipt of all income from every source as he had been 
instructed to do in the past.  Upon consideration of the 
principles of equity and good conscience, it was found that 
the veteran could repay the amount of the overpayment, which 
constituted unjust enrichment, without undue financial 
hardship.

In February 1999, the veteran submitted another financial 
status report which now indicated that the veteran and his 
spouse had annual income of approximately $21,600 because his 
spouse had now ceased full-time employment.  He indicated 
that he and his spouse were now providing care for their 
unemployed adult son who had Crohn's disease.  The new 
financial status report indicated total monthly expenses of 
over $1,900 and that monthly expenses exceeded monthly income 
by $142.  In his substantive appeal of June 1999, the veteran 
claimed that to require repayment of the overpayment would 
cause undue financial hardship.  It was reported that his 
spouse had had medical problems and that she continued to 
work only part-time.  

Analysis:  Initially, the Board finds that the veteran is at 
fault in the creation of the overpayment at issue in this 
case in that he failed to properly report all income from 
every source; principally, that he failed to report his 
spouse's receipt of combined interest income of almost 
$21,000 in 1994.  The veteran was informed that VA had 
discovered that his spouse had received this income in 1994, 
and the veteran offered no explanation or any evidence 
disputing or contesting this fact.  Had this income been 
timely reported, the veteran's pension benefits would have 
been timely terminated and an overpayment would not have been 
created.  There is no evidence nor is there any valid 
argument that VA is in any way at fault in the creation of 
the overpayment.  While the veteran wrote that he had done 
nothing wrong and that it was VA's responsibility to have 
terminated pension earlier, there was no basis for VA to have 
taken such action without notice of the 1994 interest income.

Additionally, the Board notes that while the veteran has 
complained that he and his spouse's income has actually 
decreased since his wife stopped working full time, the RO 
has provided written statements to the veteran explaining 
that his spouse's earned income was properly excludable from 
countable income for Section 306 pension benefits calculation 
purposes but that, commencing in 1997, her receipt of 
retirement benefits was includable for consideration.  
Unfortunately, as a result, while the veteran and his 
spouse's total income decreased as a result of his spouse's 
loss of full time wages, actual countable income increased as 
a result of his spouse's receipt of retirement benefits.

However, it was the receipt of unreported and countable 
income in 1994 which resulted in the creation of the 
overpayment in this case.

With respect to the other principles of equity and good 
conscience, it is clear that to the extent the veteran was 
paid monthly VA pension benefits to which he had no legal 
entitlement, he was unjustly enriched by the amount of the 
overpayment in this case.  Since pension is no longer being 
paid, recoupment of the overpayment would not act to defeat 
the purpose of any existing benefit.  There is also no 
argument or evidence that the veteran changed his position to 
his detriment in reliance upon pension.  The veteran has 
argued and submitted evidence in support that requiring 
repayment would cause undue financial hardship.  

It is somewhat noteworthy that there are some significant 
differences between financial status reports submitted in 
July 1998 and in February 1999.  Total outstanding 
obligations in 1998 were almost $29,000 but in 1999 were 
listed at $15,700.  Increased expenses for care of their 
adult son is apparently covered in an increase of food 
expenses from $250 to $400 per month from 1998 to 1999.  It 
is clear, however, that the veteran's household income has 
decreased from 1998 to 1999 in that his spouse apparently 
went from full to part-time employment. 

However, while this most recent financial status report 
indicates the absence of money left over after payment of all 
outstanding expenses, the Board finds that certain listed 
expenses in that report should have been entirely satisfied 
at present.  In this regard, it is noteworthy that both 
financial status reports on file list numerous obligations 
but none have been reported overdue.  Assuming that the 
veteran has made the required monthly payments on debts 
listed in the 1999 report, it appears that obligations owed 
to Household Bank M/C, Robinson/May, Macy's and J.C. Penny's 
would be entirely paid off at present.  Additionally, the 
veteran listed a static expense for "contingency" (15% - 
birthdays, anniversaries) which the Board will not accept as 
a static debt.  Finally, the most recent report contains a 
listing for Rainbow Spa of $200 per month but there is no 
indication that there was an outstanding balance owed for 
such an item nor is there any indication that such item is 
necessary for medical treatment.

Collectively, the monthly payments listed in 1999 for these 
items total $590 which may fairly be excluded from what the 
Board considers to be static debt necessary for basic 
necessities of life.  Deducting the reduced amount of monthly 
expenses from the known net monthly income leaves an amount 
remaining each month of $450.  Considering that the veteran 
and his spouse still maintain a net annual income of 
approximately $21,600 a year, the Board concludes that the 
veteran can afford to repay the amount of the overpayment at 
issue without significantly compromising his ability to 
provide himself and family with the necessities of life 
assuming, as previously offered by the RO, that this amount 
may be repaid in installments over a period of time.  As the 
veteran is clearly shown to have maintained a rather 
substantial amount of debts in a current fashion, the veteran 
is certainly expected to provide the same degree of fidelity 
and responsibility to a debt owed the Government that he does 
to any other private obligor.  Under all the circumstances in 
this case, requiring repayment of the overpayment at issue in 
this case would not be unfair or unjust or otherwise prevent 
the veteran from providing for himself, his spouse and his 
son.  Recovery of the debt at issue is consistent with the 
principles of equity and good conscience.


ORDER

Waiver of recovery of overpayment of VA pension benefits in 
the amount of $2,511 is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

